Citation Nr: 1752021	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  07-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. He died in
February 1998 and the appellant is his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant requested a hearing in her September 2007 VA Form 9, substantive appeal. In May 2009, the appellant's representative withdrew the hearing request and submitted a written statement in lieu of the hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2017).

An April 2011 Board decision denied entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C. § 1318, and remanded the claims of service connection for the cause of the Veteran's death and entitlement to DEA under 38 U.S.C. Chapter 35. In September 2015, the Board again remanded the case for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.  

First, VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). A February 1998 treatment record reflects a statement from the Veteran that he had been on Social Security Disability since 1985 for liver disease. A February 2015 VA medical opinion report also notes the Veteran was on Social Security Disability for hepatitis since 1985. Such statements suggest the Veteran was in receipt of disability benefits from the Social Security Administration (SSA). A review of the record does not reveal that VA has made any attempts to secure his SSA records (or contain notice that such records have been destroyed or are otherwise unavailable). As SSA records are considered constructively of record, they must be sought for the record.

Second, the appellant's representative contends the April 2016 VA medical opinion report is inadequate because the examiner only discussed the likelihood of Agent Orange causing the Veteran's autoimmune hepatitis, and did not discuss other herbicide agents that were present in Vietnam, specifically Agents Blue, White, and Orange II. See October 2017 Appellate Brief. In addition, the Board finds there has not been adequate discussion of the appellant's contentions that the "contaminated filthy conditions" in Vietnam caused the Veteran's autoimmune hepatitis. As such, an addendum opinion is necessary to address herbicide agents beyond Agent Orange and the environmental conditions in Vietnam. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination or opinion, it must be an adequate one).

As stated in the previous remands, a decision on the issue of entitlement to DEA under 38 U.S.C. Chapter 35 is deferred pending resolution of the appellant's cause of death claim as such claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1. Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits. If such records are unavailable, the reason for their unavailability must be explained for the record.

2. After completing the records development listed above, forward the claims file to an appropriate VA specialist for an opinion regarding the nature and etiology of the Veteran's liver condition and autoimmune hepatitis. The VA examiner should review the claims file (including this remand), and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records, VA and private treatment records, SSA records (if retrieved), and Certificate of Death. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's liver condition or autoimmune hepatitis was etiologically related to herbicide agent exposure in service? 

Specifically discuss the representative's contentions regarding Agents Blue, White, and Orange II. See October 2017 Appellate Brief.

The Veteran is presumed exposed to herbicide agents based on his boots on the ground in Vietnam. The Board is cognizant of which diseases and conditions VA presumes service-connected as due to herbicide exposure under 38 U.S.C. § 1116. Thus, the question for the examiner is the likelihood the Veteran's liver condition or autoimmune hepatitis was related to his herbicide agent exposure given his medical history, family history, risk factors, etc. 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's liver condition or autoimmune hepatitis was etiologically related to the environmental conditions of the Veteran's deployment to Vietnam? 

Specifically discuss the appellant's January 2007 and April 2007 statements contending that the environmental conditions during deployment etiologically caused the Veteran's autoimmune hepatitis. 

When answering (a) and (b), discuss the medical literature cited by the representative from the National Institute of Diabetes & Digestive & Kidney Diseases, examining possible triggering agents for autoimmune hepatitis. See May 2015 Statement of Representative. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

3. Upon completion of the above actions, readjudicate the claims. If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appellant and her representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

